Title: To Thomas Jefferson from Richard O’Bryen, 12 December 1789
From: O’Bryen, Richard
To: Jefferson, Thomas




Algiers, 12 Dec. 1789. “In December 1789, There are


in Algiers 2 Masters at the Dey’s Price
12,000
Dollars


2 Mates at 4,000 Dollars each
8,000



11 Marines at 1500 Dollars each
16,500



Dollars
36,500



20 p.Ct. [i.e., 5%] a Duty on Slaves
1,825



agreeable to the Dey’s price in 1786, the cost is
38,325




A Mr: Joseph Cowen Bockerie the principal Jew merchant of Algiers assures me that he will engage, and well knows that he could obtain the Americans release from Slavery on the following Terms, Vizt.


for 2 Masters at 2,000 Sequins each
8,000
Dollrs.


  2 Mates at 3,000 Dollars each
6,000



 11 Marines at 1,300 Dollars each
14,300



First Cost
28,300



Fees and Duties to the Regency amounting to 20 p.Ct.
1,415



Spanish Dollars
29,715



Mr. Bockerie says that at the very furthest he would procure us at 2,000 Dollars each, which would be in all 30,000 Dollars, or 6750 pounds sterling, and the Dutch and Spanish Consul are of the same Opinion.”
